Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art EP 1,992,753 to Salzer does not show the invention recited within instant claim 1 for the reasons set forth within pages 5-7 of Applicant’s response dated 01/26/2022.   
The prior art US 2008/0178540 to Salzer does not show the invention recited within instant claim 1 for the reasons set forth within pages 7-11 of Applicant’s response dated 01/26/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                /MICHAEL SAFAVI/                                                                Primary Examiner, Art Unit 3631                                                                                                                                        


































MS
May 04, 2022